DETAILED ACTION
This action is in response to the amendment filed 2/28/2022.  Claim 20 is currently amended.  Claims 4, 6, 8-10, 12-13 and 16 have been canceled.  No claims are newly added.  Presently, claims 1-3, 5, 7, 11, 14, 15 and 17-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/28/2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see the Drawing Objection section on page 12 of the response filed 2/28/2022, with respect to the objection to the drawings as noted in the Office action dated 10/26/2021 have been fully considered and are persuasive.  It is considered that the replacement figures filed 2/28/2022 overcome the objections to the drawings presented in the Office action dated 10/26/2021.  The objections to the drawings of the Office action dated 10/26/2021 has been withdrawn. 
Applicant’s arguments, see the Claim Rejection under 35 U.S.C. 102 section on pages 12-16 of the response filed 2/28/2022, with respect to the rejection of claims 20, 22, 25 and 26 under 35 U.S.C. 102 as being anticipated by Murakami (WO 2014148126) as provided in the Office action dated 10/26/2021 have been fully 

Allowable Subject Matter
Claims 1-3, 5, 7, 11, 14, 15 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a flow rate control valve having a seal member provided between the main communication hole and the valve body and configured to seal between the valve body and the main communication hole, wherein the valve body establishes the communication between the first auxiliary communication hole and the first auxiliary opening portion regardless of a rotational position of the valve body, wherein the valve body changes a communication state between the main communication hole and the main opening portion and a communication state between the third auxiliary communication 
Claims 2, 3, 5, 7, 11, 14 and 15 depend from claim 1, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 1.
Regarding claim 17, the prior art of record does not disclose or suggest a cooling system having a flow rate control valve having a seal member provided between the main communication hole and the valve body and configured to seal between the valve body and the main communication hole, wherein the valve body establishes the communication between the first auxiliary communication hole and the first auxiliary opening portion regardless of a rotational position of the valve body, wherein the valve body changes a communication state between the main communication hole and the main opening portion and a communication state between the third auxiliary communication hole and the third auxiliary opening portion according to the 
Claims 18 and 19 depend from claim 17, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 17.
Regarding claim 20, the prior art of record does not disclose or suggest a flow rate control valve comprising a housing including a valve body containing portion with a main communication hole formed on the housing circumferential wall and configured to allow fluid from the engine to flow in between the valve body containing portion and the engine and an auxiliary communication hole formed on the housing circumferential wall; a valve body including a fluid inflow portion hollowly formed by a valve body circumferential wall, a main opening portion formed on the valve body circumferential wall and an auxiliary opening portion formed on the valve body circumferential wall with the valve body including a space portion between an inner peripheral surface of the valve containing portion and an outer peripheral surface of the valve body circumferential wall and a seal member provided between the main communication hole and the valve body wherein the valve body is adjustable to a second rotational position 
Claims 21-26 depend from claim 20, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 20.
Lee (US 9617906) discloses a coolant control valve of an engine wherein a rotatable valve member controls the flow of fluid through the control valve wherein the control valve includes a housing including a valve body containing portion (considered the opening within the housing 110) formed by a housing circumferential wall (110), a main communication hole (125) configured to allow fluid from an engine to flow in between the valve body containing portion and the engine and an auxiliary communication hole (135 or 140) configured to allow the fluid to flow between the valve body containing portion and a radiator provided in the cooling circuit of the engine and a valve body (130) including a fluid inflow portion hollowly formed by a valve body circumferential wall (the circumferential wall includes the openings 170 and 132 as 
The Lee reference does not disclose or suggest wherein the flow rate control valve includes a seal member provided between the main communication hole and the valve body and configured to seal between the valve body and the main communication hole by abutting against the outer peripheral surface of the valve body circumferential wall and wherein the valve body is, by rotationally driven by the motor system, adjustable to a first rotational position in which the main communication and the main opening portion do not overlap with each other and the auxiliary communication hole and the auxiliary opening portion do not overlap with each other, a second rotational position in which the main communication hole and the main opening portion overlap with each other while the auxiliary communication hole and the auxiliary opening portion do not overlap with each other, and the fluid leaks out via the space portion between the main communication hole and the auxiliary communication hole, and a third rotational position in which the main communication hole and the main opening portion overlap with each other and the auxiliary communication hole and the auxiliary opening portion overlap with each other, wherein, in the second rotational position, the main communication hole and the fluid inflow portion are in communication with each other via the main opening portion, the fluid inflow portion and the space portion are in communication with each other via the auxiliary opening portion, and the space portion and the auxiliary communication hole are in communication with each other.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753